Case 6:12-cv-00855-RWS Document 877 Filed 07/02/20 Page 1 of 1 PageID #: 57986



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 VIRNETX INC., ET AL.,                     §
                                           §
      .          Plaintiffs,               §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                                           §
 v.                                        §
                                           §
 APPLE INC.,                               §
                                           §
                 Defendant.                §
                                           §
                                        ORDER

          Before the Court is VirnetX’s Unopposed Motion to Take Apple’s Expert’s

Deposition Out of Time. Docket No. 874. Finding good cause, that motion is GRANTED.

          So ORDERED and SIGNED this 2nd day of July, 2020.




                                                   ____________________________________
                                                   ROBERT W. SCHROEDER III
                                                   UNITED STATES DISTRICT JUDGE
